         Case 2:17-cv-01721-TLN-AC Document 49 Filed 06/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       LAWRENCE GEORGE HASH,                            No. 2:17-cv-1721 TLN AC P
12                        Plaintiff,
13              v.                                        ORDER
14       T. RALLOS, et al.,
15                        Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has requested a copy of the Local Rules. ECF No. 48. In his motion, plaintiff states that

19   he received the copy of the Local Rules previously sent by the court, but notes that it appears to

20   be missing pages and he therefore requests a complete copy. Id. The Local Rules are 273 pages

21   long and cover a number of subjects and situations that are not applicable to pro se prisoner cases.

22   Accordingly, plaintiff was sent the Local Rules that apply to prisoner civil rights cases. This

23   copy was provided as a one-time courtesy. If plaintiff would like a complete copy of the Local

24   Rules, his request must be accompanied by the applicable copy costs.1

25   ////

26   ////

27

28   1
         The Clerk’s Office provides copies of documents at $0.50 per page.
                                                      1
     Case 2:17-cv-01721-TLN-AC Document 49 Filed 06/17/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for a copy of the Local
 2   Rules, ECF No. 48, is DENIED.
 3   DATED: June 17, 2021.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
